Citation Nr: 0029864	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  96-35 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) with major depression and anxiety.

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1971 to January 
1973.  The record also reflects that the veteran is a member 
of the Army National Guard and he was recalled to active duty 
in support of Operation Desert Shield/Desert Storm from 
November 1990 to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1995 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
PTSD, for a skin rash, for a heart condition, for ear 
infections, for hemorrhoids, and for hearing loss of the left 
ear.  At a personal hearing at the RO in October 1995 the 
veteran withdrew his claims for service connection for a skin 
rash and for ear infections.  By rating action in November 
1995, the RO granted service connection for bilateral hearing 
loss.  Accordingly, those three issues will not be considered 
herein.  

In July 2000 a personal hearing was held at the RO before 
C.W. Symanski, who is the Veterans Law Judge rendering the 
final determination in this claim, and who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The competent medical evidence of record does not show 
that the veteran has a current heart disability.


CONCLUSION OF LAW

The veteran does not have a heart condition that was incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records dated from 1984 to 1993 showed no 
complaints of or findings of any heart condition.  A 
cardiovascular screening conducted in February 1993 showed a 
normal EKG. 

A VA discharge summary showed that the veteran was 
hospitalized in November 1992, and had come in for a check of 
his blood pressure, which was found to be normal.  He also 
complained of some chest pain when running, and sometimes 
with pain going to his left arm.  He claimed he sometimes got 
short of breath and reported he was in "good health" prior 
to this.  He underwent a cardiac stress test which showed no 
acute changes and was considered a "negative" test.  An EKG 
was reported to show "sinus rhythm".  His diagnoses upon 
discharge included rule out angina pectoris.  

A VA treatment record dated in December 1992 showed that the 
veteran reported having chest pain "off and on" with 
shortness of breath since his last visit.  He reported that 
the chest pain only lasted a few seconds, so he did not take 
the nitroglycerin.  

A VA treatment record dated in July 1993 showed that the 
veteran reported no history of increased blood pressure, but 
indicated he took a prescription for increased blood pressure 
10 years ago.  He reported he never used nitroglycerin for 
chest pain.  The assessment included chest pain of unknown 
etiology.  

A VA treatment record showed that in August 1994 the veteran 
was seen with a history of chest pain and a negative exercise 
tolerance test in the past.  Examination of the heart showed 
regular rhythm and rate without murmur.  A VA radiographic 
report dated in August 1994 showed that the veteran underwent 
a thallium scan and treadmill testing, and the impression was 
no significant ischemia.  

On VA general medical examination in November 1994, the 
veteran reported that he was given nitroglycerin but never 
used it.  He reported having chest pain on exertion, some 
shortness of breath, and pain radiating down the left upper 
extremity.  Examination showed that his electrocardiogram was 
normal, his thallium treadmill test was normal, his complete 
blood count was essentially normal, and a chest x-ray showed 
that his heart was within normal limits.  No acute 
cardiopulmonary disease was found.   

In October 1995 the veteran testified at a personal hearing 
at the RO that his heart hurt, and when he ran or did any 
strenuous exercise he would start breathing "harder and 
harder".  He reportedly started having these problems a year 
after he got out of service and he underwent tests at the VA.  
He reported that a diagnosis had not been made and that more 
testing was to be done.  He testified that a psychiatrist 
prescribed Nitroglycerin for his heart, but he had not used 
them yet.  

In July 2000 the veteran testified before the undersigned 
Veterans Law Judge that he had chest pain, shortness of 
breath, and some pain down his left arm.  He testified that 
he had not yet been diagnosed with a heart problem, but that 
they still had tests going on at "NS Jacks".  He testified 
that he had not been diagnosed with hypertension other than 
in 1983 and 1991 when he was on blood pressure medication, 
and indicated that he was not taking any medication for blood 
pressure since last year when he was taken off the medication 
because his pressure was down.  He testified that diet 
control and exercise were also mentioned to him.  He claimed 
he used to carry nitroglycerin in his pocket all the time, 
but did not remember who gave it to him.  He testified that 
it was given to him because he complained of chest pains and 
they thought he might have a heart attack.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

With regard to the claim for service connection for a heart 
condition, the Board notes that the threshold requirement 
that must be met in any claim of service connection is that 
the disability claimed must be shown present.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The record reflects that the 
veteran has not submitted any medical records showing that he 
has a current heart condition, and in fact has testified that 
a heart condition has not been diagnosed.  He has reported 
having chest pains, and although he has received treatment 
for complaints of chest pain, the etiology of the chest pain 
has been undetermined.  Service medical records also do not 
show any report of or findings of a heart condition.  
Although the veteran contends that he has a heart condition 
related to service, the fact remains that he has not provided 
any medical evidence of current disability involving the 
heart.  In fact, while he has undergone VA examinations, none 
of these examinations have shown the presence of heart 
disease.  Accordingly, without competent medical evidence of 
a current heart disability, the preponderance of the evidence 
is against the claim for entitlement to service connection 
for a heart condition.  As such, the doctrine of giving the 
benefit of the doubt to the veteran under 38 U.S.C.A. § 5107 
is not for application and the claim must be denied.  38 
U.S.C.A. §1110, 38 C.F.R. § 3.303.


ORDER

Service connection for a heart condition is denied.


REMAND

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f).  

The Board notes that although the veteran has reported 
stressor events involved with his service in the Persian Gulf 
War, what is missing from the record is credible supporting 
evidence that the claimed in-service stressors occurred.  The 
veteran's DD Form 214 shows that he was ordered to active 
duty in support of Operation Desert Shield/Desert Storm and 
served in the Southwest Asia Theater of Operations for 
approximately three months.  His service records show that he 
was with the 269th Engr. Co. with the Florida Army National 
Guard.  It is unclear as to the exact dates that the veteran 
served in the Southwest Asia Theater of Operations, therefore 
the RO should first verify these dates.  It also appears the 
RO has not made efforts to verify the veteran's alleged 
stressors through the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), and in the judgment of the Board 
such should be accomplished as part of the VA's duty to 
assist him with his claim.  Although the veteran has not 
provided much specific information as to the alleged 
stressors, the Board notes that the question of whether the 
stressors may be corroborated is a matter to be determined by 
the USASCRUR.  

The record reflects that in March 2000 the veteran was 
diagnosed with PTSD, based on his experiences in the Persian 
Gulf War, by "CDR True", who reportedly is a Naval 
psychiatrist.  CDR True noted, however, that no medical 
records concerning any psychiatric treatment in the past were 
available for review.  Historically, the veteran has been 
diagnosed with other psychiatric disorder, but not PTSD.  On 
VA examination in 1994 the diagnosis was major depression 
with anxiety.  In October 1991 he was diagnosed with 
adjustment disorder with anxious mood, in November 1991 the 
diagnosis was paranoid personality disorder, and the 
diagnosis was chronic anxiety neurosis in November 1992 and 
July 1993.  In view of the varying psychiatric diagnoses in 
the record, the RO should schedule the veteran for a VA 
examination to clarify whether or not he has PTSD based on 
any verified experiences in the Persian Gulf War, or whether 
he has any other psychiatric diagnosis that may be related to 
service.

Hemorrhoids

The veteran contends that he received treatment for 
hemorrhoids from Dr. Janosec in 1991, after his discharge 
from service.  Although the RO did request treatment records 
from Dr. Janosec, the RO only requested records dated "on or 
about January 1, 1997 and February 1, 1997), and likewise, 
the only treatment records received from Dr. Janosec were 
dated from 1996 to 1997.  Accordingly, the RO should request 
complete treatment records from Dr. Janosec, dating back to 
1991.  Additionally, as it is unclear whether the veteran's 
hemorrhoids noted in service in 1991 are related to the 
hemorrhoids for which he was treated after service, he should 
be scheduled for an appropriate VA examination.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
PTSD and for hemorrhoids since July 1991.  
After securing the necessary releases, 
the RO should request copies of any 
previously unobtained medical records for 
association with the claims folder.  This 
should specifically include complete 
treatment records from the Lake City VA 
hospital, from Dr. Janousec dating back 
to 1991, from "CDR True", and from the 
Jacksonville Naval Hospital.

2.  The RO should take the necessary 
steps to verify the dates of the 
veteran's period of service in the 
Persian Gulf War, as well as the 
veteran's unit assignments for that time 
period.  

3.  The RO should then prepare a summary 
of the veteran's reported stressors, 
based upon his statement dated in January 
1995 and his testimony in 1995 and 2000.  
This summary, and all associated 
documents including service personnel 
records, should be sent to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR).  They should then be 
requested to provide any information 
which might corroborate the veteran's 
alleged stressors.  All records obtained 
should be associated with the claims 
folder.

4.  Thereafter, if verification of any 
stressor(s) is provided, the RO should 
have the veteran undergo a VA psychiatric 
examination to determine the nature and 
etiology of any current psychiatric 
disorder.  The claims folder, including 
his service medical records and any 
additional documents obtained, should be 
provided to and reviewed by the examiner 
prior to the examination so that the 
pertinent aspects of the veteran's 
military and medical history may be 
reviewed.  If PTSD is diagnosed, the 
examiner must specify for the record the 
stressors which support a diagnosis of 
PTSD.  Such tests as the examiner deems 
necessary should be performed, to include 
psychological testing.  The clinical 
findings and reasons upon which the 
opinion is based should be set forth.  If 
a psychiatric diagnosis other than PTSD 
is made, the examiner should opine as to 
whether it is at least as likely as not 
that the veteran's psychiatric diagnosis 
is related to what he experienced during 
his service in the Persian Gulf war.

5.  The veteran should be scheduled for a 
VA examination by an appropriate 
specialist to determine the nature and 
etiology of his hemorrhoids.  The claims 
folder should be provided to and reviewed 
by the examiner prior to the examination 
so that the pertinent aspects of the 
veteran's military and medical history 
may be reviewed.  Such tests as the 
examiner deems necessary should be 
performed.  The examiner should opine as 
to whether it is at least as likely as 
not that the veteran's hemorrhoids are 
related to the hemorrhoids he was treated 
for in service and after service.  The 
clinical findings and reasons upon which 
the opinion is based should be set forth.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed in full.  
When the requested development is fully 
completed, the RO should readjudicate the 
veteran's claims.  If any action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and a 
reasonable period for response thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 7 -


